

115 HR 1839 IH: Retired Civil Servant Military Service Restoration Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1839IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. O'Rourke introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to clarify the timing of deposits relating to the Civil
			 Service Retirement System with respect to crediting military service, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Retired Civil Servant Military Service Restoration Act. 2.Retroactive military service deposit under Civil Service Retirement System (a)Timing of deposit (1)In generalSection 8334(j) of title 5, United States Code, is amended by adding at the end the following:
					
						(6)
 (A)A deposit described under paragraph (1) may be made by an employee or Member at any time before or after the date of separation on which the entitlement to any annuity under this subchapter is based.
 (B)With respect to a deposit made after such date pursuant to subparagraph (A)— (i)the deposit shall include interest computed in accordance with subsection (e); and
 (ii)the annuity or lump-sum payable after such deposit is made shall include interest computed in accordance with this subchapter..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to any employee or Member (as such terms are defined in section 8331 of title 5, United States Code) who retires on or after September 8, 1982.
 (b)Retirement counselingParagraph (1) of section 8350(c) of title 5, United States Code, is amended to read as follows:  (1)The training program established under subsection (b) of this section shall—
 (A)provide for comprehensive training in the provisions and administration of this subchapter and chapter 84 of this title;
 (B)shall be designed to promote fully informed retirement decisions by employees and Members under this subchapter and individuals subject to chapter 84 of this title, including, in the case of employees and Members who served in the Armed Forces, decisions regarding the crediting of military service pursuant to sections 8332 and 8334 of this title; and
 (C)shall be revised as necessary to assure that the information furnished to retirement counselors of agencies under the program is current..
			